DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 11/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2021.
The proper status indicator of “withdrawn” has not been given to claims 12-20. Claims 12-20 should be given the status indicator of withdrawn. See MPEP 714(II)(c) and 37 CFR 1.121.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both a channel in figure 3 and described in paragraph [0043] and a generator/controller in figure 7 and described in paragraph [0075] and [0079].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Claim Objections
Claim 1, line 5 objected to because of the following informalities:  
Line 5 recites “to discharge electrical current”. As antecedent basis for the term “electrical current” has been provided in line 1 of claim 1, Examiner suggests replacing “to discharge electrical current” with “to discharge the electrical current”. 
Claim 9, line 2 objected to because of the following informalities:   
Line 2 recites “the selected area of the disc”. There is insufficient antecedent basis for the limitation in this claim. Additionally Applicant has used inconsistent language by referring to the intervertebral disc as introduced in claim 1 as “the disc”. Appropriate correction is required. Examiner suggests replacing “the selected area of the disc” with “a selected area of the intervertebral disc”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
In regard to claim 3,
Claim 3 is dependent on claim 2. Claim 2 states “wherein the proximal end is configured to be coupled to an electrical generator”. Claim 2 does not positively require/claim the electrical generator. Claim 3 further defines the electrical generator as an electrical pulse generator and as such it is unclear if claim 3 is intending to positively require/claim the electrical pulse generator. Appropriate correction is required. For examination purposes Examiner construes the electrical pulse generator as not positively claimed. Examiner suggests replacing “wherein the electrical generator is an electrical pulse generator” with “wherein the electrical generator configured to be coupled to the proximal end is an electrical pulse generator”.
In regard to claim 4,
Line 1-2 recites “wherein the electrode discharges from about 0.5 to about 50 mAMP pulses of current”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Appropriate correction is required. Examiner suggests replacing “wherein the electrode discharges from about 0.5 to about 50 mAMP pulses of current” with “wherein the electrode is configured to discharge from about 0.5 to about 50 mAMP pulses of current”.
Examiner notes claim 5 is similarly rejected by virtue of its dependency on claim 4.
In regard to claim 5,
Line 1-2 recites “wherein the electrode discharges from about 2 to about 20 mAMP pulses of current”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p). Appropriate correction is required. Examiner suggests replacing “wherein the electrode discharges from 
In regard to claim 8,
Claim 8 is dependent on claim 7. Claim 7 states “wherein the cannula comprises a port for engagement with a syringe”. Claim 7 does not positively require/claim the syringe. Claim 8 further defines the syringe as being configured for administration of a local anesthetic, an anti-inflammatory, and/or a neurotoxin and as such it is unclear if claim 8 is intending to positively require/claim the syringe. Appropriate correction is required. For examination purposes Examiner construes the syringe as not positively claimed. Examiner suggests replacing “wherein the syringe is configured for administration of a local anesthetic, an anti-inflammatory and/or a neurotoxin” with “wherein the syringe configured for engagement with the port is configured for administration of a local anesthetic, an anti-inflammatory and/or a neurotoxin”.
Examiner notes claims 9-10 are similarly rejected by virtue of their dependency on claim 8.
In regard to claim 9,
Claim 9 is dependent on claim 8 and claim 7. Claim 7 states “wherein the cannula comprises a port for engagement with a syringe” and claim 8 states “wherein the syringe is configured for administration of a local anesthetic, an anti-inflammatory and/or a neurotoxin”. Claim 7 does not positively require/claim the syringe and claim 8 does not positively require/claim the neurotoxin. Claim 9 further limits the neurotoxin and as such it is unclear if claim 9 is intending to positively require/claim the administration of the neurotoxin. Appropriate correction is required. For examination purposes Examiner construes the administration of the neurotoxin as not positively claimed. Examiner suggests replacing “wherein the neurotoxin is administered in an amount of 1 to about 100 µM to the selected area of the disc” with “wherein the neurotoxin is configured to be administered in an amount of 1 to about 100 µM to a selected area of the intervertebral disc”.

In regard to claim 10,
Claim 10 is dependent on claim 9, claim 8, and claim 7. Claim 7 states “wherein the cannula comprises a port for engagement with a syringe”, claim 8 states “wherein the syringe is configured for administration of a local anesthetic, an anti-inflammatory and/or a neurotoxin”, and claim 9 states “wherein the neurotoxin is administered in an amount of 1 to about 100 µM to the selected area of the disc”. Claim 7 does not positively require/claim the syringe and claim 8 and 9 do not positively require/claim the neurotoxin. Claim 10 further limits the neurotoxin and as such it is unclear if claim 10 is intending to positively require/claim the neurotoxin. Appropriate correction is required. For examination purposes Examiner construes the neurotoxin as not positively claimed. Examiner suggests replacing “wherein the neurotoxin comprises inhibitors of sodium channels, neurotoxins targeting transient receptor potential cation channel subfamily V member 1 (TRPV 1), botulinum toxins or a combination thereof” with “wherein the neurotoxin configured to be administered comprises inhibitors of sodium channels, neurotoxins targeting transient receptor potential cation channel subfamily V member 1 (TRPV 1), botulinum toxins or a combination thereof”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wegrzyn III (U.S. PG publication 20180036060). 
[AltContent: ]In regard to claim 1,
[AltContent: connector][AltContent: textbox (Longitudinal axis)][AltContent: connector][AltContent: textbox (Distal end)][AltContent: ][AltContent: textbox (Proximal end)]
    PNG
    media_image1.png
    196
    512
    media_image1.png
    Greyscale

Wegrzyn III discloses a device (see entire structure shown in figure 2D) for providing electrical current to an intervertebral disc (Examiner notes “for providing electrical current to an intervertebral disc” is an intended use/functional limitation and the device of Wegrzyn III is fully capable of providing electrical current to an intervertebral disc as supported by paragraph [0071]: wherein electrical current flows through the body tissue from the electrode tip and paragraph [0083]: wherein the device can be used in the intervertebral disc), the device comprising a cannula (figure 4D, item 210, 207, and figure 2C, item 220; Examiner notes figure 2C has been referenced for illustrative purposes only to show item 220 which is described in paragraph [0071] related to the embodiment of figure 4D as contacting shaft 287 of the electrode; Examiner notes the hub 210 and shaft 207 which includes item 220 forms a cannula) having a proximal end (see figure 2D above wherein the hub 210 forms the proximal end) and a distal end (see figure 2D above: wherein tip 201 forms the distal end) and a longitudinal axis therebetween (see figure 2D above), the distal end comprising a beveled tip (figure 2D, item 221; paragraph [0063]) for contacting a region of the intervertebral disc (Examiner notes “for contacting a region of the intervertebral disc” is an intended use/functional limitation and the beveled tip is fully capable of 
In regard to claim 2,
Wegrzyn III discloses the device of claim 1, wherein the proximal end is configured to be coupled to an electrical generator (figure 2D, item 270; paragraph [0071]; Examiner notes wherein the proximal end is configured to be coupled to an electrical generator is an intended use/functional limitation and the proximal end is fully capable of being coupled to an electrical generator through the proximal end being coupled with electrode 280 and electrode 280 being coupled to electrical generator 270 as supported by paragraph [0071]; Examiner notes the electrical generator is not positively required by the claim).
In regard to claim 3,
Wegrzyn III discloses the device of claim 2, wherein the electrical generator is an electrical pulse generator (see 112b rejection above for claim interpretation; Examiner notes the electrical generator/electrical pulse generator is not positively required by the claim and as supported by paragraph [0071] which describes a pulse signal being able to be applied, the electrical generator coupled to the proximal end is fully capable of being an electrical pulse generator. Since the proximal end is capable of being connected to item 270, it would be fully capable due to its structure of being connected in a similar way to an electrical pulse generator).

Wegrzyn III discloses the device of claim 1, wherein the cannula comprises an insulation material (figure 2D, item 230; paragraph [0072]).
In regard to claim 7,
Wegrzyn III discloses the device of claim 1, wherein the cannula comprises a port (figure 2D, item 212) for engagement with a syringe (Examiner notes “for engagement with a syringe” is an intended use/functional limitation and the port is fully capable of engagement with a syringe of complementary shape as supported by paragraph [0026], [0065], [0070]: wherein hub 210 is sized for fluid injection; Examiner notes the syringe is not positively required by the claim).
In regard to claim 8,
Wegrzyn III discloses the device of claim 7, wherein the syringe is configured for administration of a local anesthetic, an anti-inflammatory and/or a neurotoxin (see 112b rejection above for claim interpretation; Examiner notes wherein the syringe is configured for administration of a local anesthetic, an anti-inflammatory and/or a neurotoxin is an intended use/functional limitation that the syringe, as noted above is not positively required by the claim, would be fully capable of achieving due to its structure and capability of delivering a fluid).
In regard to claim 9,
Wegrzyn III discloses the device of claim 8, wherein the neurotoxin is administered in an amount of 1 to about 100 pM to the selected area of the disc (see 112b rejection above for claim interpretation; Examiner notes the neurotoxin is not positively required and as noted above the syringe is not positively required. As explained above the syringe is fully capable due to its structure of administering a neurotoxin and would also be fully capable due to its structure of administering the neurotoxin in an amount of 1 to about 100 pM to the selected area of the disc).
In regard to claim 10,

In regard to claim 11,
Wegrzyn III discloses the device of claim 1, wherein the region of the intervertebral disc comprises an annulus fibrosus of the intervertebral disc (Examiner notes as noted above the beveled tip for contacting a region of the intervertebral disc is an intended use limitation that the beveled tip is fully capable due to its structure of achieving. As supported by paragraph [0083] the region of the intervertebral disc comprises an annulus fibrosus of the intervertebral disc).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wegrzyn III (U.S. PG publication 20180036060) further in view of Schell (U.S. PG publication 20160095721).
In regard to claim 4,
Wegrzyn III discloses the device of claim 1.
Wegrzyn III is silent as to wherein the electrode discharges from about 0.5 to about 50 mAMP pulses of current.
Schell teaches wherein the electrode discharges from about 0.5 to about 50 mAMP pulses of current (paragraph [0103]: wherein 7.5 mAMPs is construed as the current).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Wegrzyn III to include wherein the electrode discharges from about 0.5 to about 50 mAMP pulses of current, as taught by Schell, for the purpose of employing a suitable current depending on the desired use of the device (paragraph [0103] of Schell). Wegrzyn III further supports modifications can be made (see paragraph [0084] of Wegrzyn III).
In regard to claim 5,
Wegrzyn III in view of Schell teaches the device of claim 4, wherein the electrode discharges from about 2 to about 20 mAMP pulses of current (see paragraph [0103] of Schell and analysis of claim 4 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783   
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783